Motion for a stay denied, without costs. Since the pleadings in this case adequately raise the issue of plaintiff’s status, it is unnecessary for the defendant expressly to plead in its answer the applicable sections of the Railroad Law and the Penal Law. If the proof at the trial established that in fact plaintiff violated these sections, then the trial court would be obliged to charge the jury with respect to whether plaintiff was a trespasser as a matter of law. (See Chernezsky v. City of New York, 86 N. Y. S. 2d 185, affd. 276 App. Div. 995.) In the circumstances a stay is unnecessary. Concur — Botein, P. J., Breitel, Rabin, Valente and Steuer, JJ.